Exhibit 10.1

EXECUTION VERSION

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 17th day of August, 2015, by and between the parties named on the
signature pages hereto (the “Sellers”) and Aramark, a Delaware corporation (the
“Purchaser”).

RECITALS

WHEREAS, on August 17, 2015, a demand registration notice was delivered from the
Sellers to the Purchaser regarding the offer and sale of shares of Common Stock,
par value $0.01 per share, of the Purchaser (the “Common Stock”), to the public
in a registered underwritten public offering, on the terms and conditions set
forth in such demand registration notice (the “Secondary Offering”).

WHEREAS, concurrently with and subject to completion of the Secondary Offering,
the Sellers desire to sell to the Purchaser, and the Purchaser desires to
purchase from the Sellers, 1,500,000 shares of Common Stock, at a price equal to
the price at which the underwriter has agreed to purchase the shares in the
Secondary Offering, on the terms and conditions set forth in this Agreement (the
“Repurchase Transaction”).

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF COMMON SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement, at
the Closing (as defined below), the Sellers agree to, severally and not jointly,
sell, assign, transfer, convey and deliver to the Purchaser, pro rata by Seller
based upon the number of shares sold by each Seller in the Secondary Offering,
1,500,000 shares of Common Stock (the “Shares”) and the Purchaser agrees to
purchase, acquire and accept the Shares from the Sellers. The purchase price for
each Share shall be equal to the price at which the underwriter has agreed to
purchase the shares in the Secondary Offering (the “Purchase Price”).

Section 1.2 Closing. The closing of the Repurchase Transaction (the “Closing”)
will take place concurrently with the closing of the Secondary Offering and the
delivery to the underwriter of the shares purchased in the Secondary Offering
(the “Closing Date”). At the Closing, (a) each Seller shall deliver or cause to
be delivered to the Purchaser all of such Seller’s right, title and interest in
and to the Shares by an appropriate method reasonably agreed to by the Purchaser
and such Seller, together, in each case, with all documentation reasonably
necessary to transfer to Purchaser right, title and interest in and to the
Shares and (b) the Purchaser shall pay to each Seller its respective portion of
the Purchase Price in cash by wire transfer of immediately available funds in
accordance with the wire transfer instructions provided by such Seller to the
Purchaser.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each Seller, severally and not jointly, hereby makes the following
representations and warranties to the Purchaser, each of which is true and
correct on the date hereof and the Closing Date and shall survive the Closing
Date.

 

1



--------------------------------------------------------------------------------

Section 2.1 Existence and Power.

(a) Such Seller has full right, power and authority to enter into this Agreement
and to sell, assign, transfer and deliver the Shares to be sold by such Seller
hereunder;

(b) The sale of the Shares to be sold by such Seller hereunder and the
compliance by such Seller with this Agreement and the consummation of the
transactions herein and therein contemplated will not (A) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which such Seller is a
party or by which such Seller is bound or to which any of the property or assets
of such Seller is subject, (B) result in any violation of the provisions of the
certificate of incorporation or by-laws of such Seller if such Seller is a
corporation or the partnership agreement of such Seller if such Seller is a
partnership or (C) result in any violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
such Seller or any of its subsidiaries or any property or assets of such Seller,
except, in the case of (A) and (C), as would not, individually or in the
aggregate, affect the validity of the Shares to be sold by such Seller or
reasonably be expected to materially impact such Selling Stockholder’s ability
to perform its obligations under this Agreement; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental body or agency is required for the performance by such Seller of
its obligations under this Agreement and the consummation by such Seller of the
transactions contemplated by this Agreement in connection with the Shares to be
sold by such Seller hereunder.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by such Seller and constitutes a legal, valid
and binding obligation of such Seller, enforceable against such Seller in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity.

Section 2.3 Title to Shares. Such Seller has, and immediately prior to the
delivery of the Shares to the Company at the Closing such Seller will have,
valid and unencumbered title to the Shares to be sold by such Seller hereunder
at the Closing; and, upon delivery of such Shares and payment therefor pursuant
hereto, valid and unencumbered title to such Shares will pass to the Purchaser.

Section 2.4 Sophistication of Seller. Such Seller acknowledges and agrees that,
except as set forth in this Agreement, the Purchaser is not making any express
or implied warranties in connection with the Repurchase Transaction. Such Seller
has such knowledge and experience in financial and business matters and in
making investment decisions of this type that it is capable of evaluating the
merits and risks of making their investment decision regarding the Repurchase
Transaction and of making an informed investment decision. Such Seller and/or
its advisor(s) have had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Purchaser concerning
the Shares and the Purchaser and all such questions have been answered to such
Seller’s full satisfaction. Such Seller is not relying on the Purchaser with
respect to the tax and other economic considerations of the Repurchase
Transaction, and such Seller has relied on the advice of, or have consulted
with, such Seller’s own advisors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby makes the following representations and warranties to the
Sellers, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.

 

2



--------------------------------------------------------------------------------

Section 3.1 Existence and Power.

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Purchaser’s
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) does
not require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over the Purchaser; and (ii) except as would
not have an adverse effect on the ability of Purchaser to consummate the
transactions contemplated by this Agreement, does not and will not constitute or
result in a breach, violation or default under, any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, to which Purchaser is a party, with the
Purchaser’s certificate of incorporation or bylaws, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Purchaser or cause the
acceleration or termination of any obligation or right of the Purchaser or any
other party thereto.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly authorized, executed and delivered by the Purchaser and constitutes a
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally and general principles of equity.

Section 3.3 Sufficient Funds. Purchaser has as of the date hereof and will have
as of the Closing Date access to fully committed funds sufficient to consummate
the transactions contemplated by this Agreement.

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Notice. Any notice provided for in this Agreement shall be delivered
in accordance with Section 7.02 of the Amended and Restated Stockholders
Agreement (the “Stockholders Agreement”), dated December 10, 2013, as amended,
by and among Purchaser, Aramark Intermediate HoldCo Corporation and the
stockholders named therein.

Section 4.2 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.3 Assignment; Binding Agreement. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. This Agreement and the various rights and obligations arising hereunder
shall inure to the benefit of and be binding upon the parties hereto and their
successors and assigns.

 

3



--------------------------------------------------------------------------------

Section 4.4 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

Section 4.5 Governing Law; Waiver of Jury Trial. This Agreement and any matters
related to this transaction shall in all respects be construed in accordance
with and governed by the substantive laws of the State of New York, without
giving effect to principles of conflicts of laws. The Company and each Seller
agrees that any suit or proceeding arising in respect of this Agreement will be
tried exclusively in the U.S. District Court for the Southern District of New
York or, if that court does not have subject matter jurisdiction, in any state
court located in The City and County of New York and the Company and each Seller
agrees to submit to the jurisdiction of, and to venue in, such courts. Each
party hereto waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any action, suit or
proceeding arising out of or relating to this Agreement or any transaction
contemplated hereby.

Section 4.6 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.7 Release. Except in respect of any claim of a breach of this
Agreement, (i) each Seller does hereby release the Purchaser, its shareholders,
its affiliates and successors, and all of the Purchaser’s directors, officers,
employees and agents (collectively, the “Company Parties”), and agree to hold
them, and each of them, harmless from any and all claims or causes of action
that such Seller may now have or know about, or hereafter may learn about,
arising out of or in any way connected with the Repurchase Transaction and such
Seller agrees that it will not file any claim, charge, or lawsuit for the
purpose of obtaining any monetary awards in connection with the Repurchase
Transaction, and (ii) Purchaser does hereby release each Seller, its general and
limited partners, affiliates and successors, and all of such Seller’s directors,
officers, managers, members, employees and agents (collectively, the “Seller
Parties”), and agree to hold them, and each of them, harmless from any and all
claims or causes of action that Purchaser may now have or know about, or
hereafter may learn about, arising out of or in any way connected with the
Repurchase Transaction and Purchaser agrees that Purchaser will not file any
claim, charge, or lawsuit for the purpose of obtaining any monetary awards in
connection with the Repurchase Transaction. The parties acknowledge that the
foregoing release includes, but is not limited to, any claim arising under any
federal, state, or local law, whether statutory or judicial, or ordinance, or
any administrative regulation.

Section 4.8 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 4.9 No Broker. Except as previously disclosed to each other party, no
party has engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
transactions contemplated by this Agreement.

Section 4.10 Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

Section 4.11 Costs and Expenses. Each party hereto shall each pay their own
respective costs and expenses in connection with the negotiation, preparation,
execution and performance of this Agreement.

Section 4.12 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

Section 4.13 Termination. This Agreement may be terminated and the Repurchase
Transaction abandoned at any time prior to the Closing Date by mutual written
consent of each party and will be automatically terminated and be of no further
force and effect in the event that the Secondary Offering has not been completed
by August 31, 2015.

(Signatures appear on the next page.)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE PURCHASER: ARAMARK By:  

/s/ Stephen P. Bramlage, Jr.

Name:   Stephen P. Bramlage, Jr. Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

THE SELLERS: GS CAPITAL PARTNERS V FUND, L.P. By:   GSCP V Advisors, L.L.C., its
General Partner By:  

/s/ John F. Daly

  Name:   John F. Daly   Title:   Vice President GS CAPITAL PARTNERS V OFFSHORE
FUND, L.P. By:   GSCP V Offshore Advisors, L.L.C., its General Partner By:  

/s/ John F. Daly

  Name:   John F. Daly   Title:   Vice President GS CAPITAL PARTNERS V GMBH &
CO. KG By:   GS Advisors V, L.L.C., its Managing Limited Partner By:  

/s/ John F. Daly

  Name:   John F. Daly   Title:   Vice President GS CAPITAL PARTNERS V
INSTITUTIONAL, L.P. By:   GS Advisors V, L.L.C. Limited Partner By:  

/s/ John F. Daly

  Name:   John F. Daly   Title:   Vice President

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE EQUITY FUND VI, L.P. By: THL Equity Advisors VI, LLC, its general
partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H. Lee
Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By:
 

/s/ Charles P. Holden

  Name:   Charles P. Holden   Title:   Managing Director THOMAS H. LEE PARALLEL
FUND VI, L.P. By: THL Equity Advisors VI, LLC, its general partner By: Thomas H.
Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its general
partner By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name:   Charles P. Holden   Title:   Managing Director THL EQUITY FUND VI
INVESTORS (ARAMARK), LLC By: THL Equity Advisors VI, LLC, its manager By: Thomas
H. Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its
attorney-in-fact By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name:   Charles P. Holden   Title:   Managing Director PUTNAM INVESTMENT
HOLDINGS, LLC By: Putnam Investments, LLC, its managing member By: Thomas H. Lee
Advisors, LLC, its attorney-in-fact By: THL Holdco, LLC, its managing member By:
 

/s/ Charles P. Holden

  Name:   Charles P. Holden   Title:   Managing Director

THL COINVESTMENT PARTNERS, L.P. By: Thomas H. Lee Partners, L.P., its general
partner By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco,
LLC, its managing member By:  

/s/ Charles P. Holden

  Name:   Charles P. Holden   Title:   Managing Director PUTNAM INVESTMENTS
EMPLOYEES’ SECURITIES COMPANY III LLC By: Putnam Investment Holdings, LLC, its
managing member By: Putnam Investments, LLC, its managing member By: Thomas H.
Lee Advisors, LLC, its attorney-in-fact By: THL Holdco, LLC, its managing member
By:  

/s/ Charles P. Holden

  Name:   Charles P. Holden   Title:   Managing Director THOMAS H. LEE PARALLEL
(DT) FUND VI, L.P. By: THL Equity Advisors VI, LLC, its general partner By:
Thomas H. Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC,
its general partner By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name:   Charles P. Holden   Title:   Managing Director

 

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

WARBURG PINCUS PRIVATE EQUITY IX, L.P. By:   Warburg Pincus IX GP L.P., its
General Partner By:   WPP GP LLC, its General Partner By:   Warburg Pincus
Partners L.P., its Managing Member By:   Warburg Pincus Partners GP LLC, its
General Partner By:   Warburg Pincus & Co., its Managing Member By:  

/s/ David Barr

  Name:   David Barr   Title:   President

 

[Signature Page to Share Repurchase Agreement]